Yesawich Jr., J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
While an inmate at Greene Correctional Facility in Greene County, petitioner was charged with violating various prison disciplinary rules when he became involved in an altercation with correction officers following a pat-frisk during which he *672was found, to be in possession of marihuana. At the disciplinary hearing, petitioner was found guilty of several charges, among them assaulting staff and possessing a controlled substance. He challenges this administrative determination arguing, inter alia, that it is not supported by substantial evidence and that he was improperly denied access to certain documents.
A review of the record reveals that the administrative determination is supported by substantial evidence. Petitioner pleaded guilty to three of the subject charges and does not claim that his plea was defective. As for the remainder of the charges before us,* the misbehavior report, the written statements of the correction officer who responded to the incident and the drug test results provide an ample basis for the findings of guilt. Although petitioner testified that he was only hiding football tickets in his possession and not marihuana, his testimony merely raised a question of credibility for the Hearing Officer to resolve (see, Matter of Islar v Coombe, 226 AD2d 851; Matter of McCoy v Leonardo, 175 AD2d 358, 359). Petitioner’s claim that he was denied access to certain documents is also unavailing, for the record discloses that he neither requested such documents nor registered an objection to their nonproduction at the hearing (see, Matter of Jacques v Coughlin, 211 AD2d 929, 930). Petitioner’s contention that he was denied a fair opportunity to present a defense is equally unconvincing.
Mikoll, J. P., Crew III, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 The Hearing Officer’s adjudications of guilt with respect to two of the original charges were administratively reversed, and thus are not at issue in this proceeding.